08-4682-ag
         Wu v. Holder
                                                                                        BIA
                                                                                 Mulligan, IJ
                                                                               A 099 568 227
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 18 th day of May, two thousand ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                DEBRA ANN LIVINGSTON,
 9                GERARD E. LYNCH,
10                        Circuit Judges.
11       _______________________________________
12
13       XIU MING WU,
14                Petitioner,
15
16                          v.                                  08-4682-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., 1 U.S. ATTORNEY
19       GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Jan Potemkin, New York, New York.



                        1
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric H. Holder, Jr., is
             automatically substituted for former Attorney General
             Michael B. Mukasey as respondent in this case.
1    FOR RESPONDENT:        Tony West, Assistant Attorney
2                           General; Michelle G. Latour,
3                           Assistant Director ; Michele Y.F.
4                           Sarko, Trial Attorney, Office of
5                           Immigration Litigation, Washington
6                           D.C.
7
8        UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Xiu Ming Wu, a native and citizen of the

13   People’s Republic of China, seeks review of the August 28,

14   2008, order of the BIA affirming the June 15, 2006, decision

15   of Immigration Judge (“IJ”) Thomas J. Mulligan denying his

16   application for asylum, withholding of removal, and relief

17   under the Convention Against Torture (“CAT”).   In re Xiu

18   Ming Wu, No. A 099 568 227 (B.I.A. Aug. 28, 2008), aff’g No.

19   A 099 568 227 (Immig. Ct. N.Y. City June 15, 2006).   We

20   assume the parties’ familiarity with the underlying facts

21   and procedural history in this case.

22       Under the circumstances of this case, we review the

23   IJ’s decision as modified by the BIA.   See Xue Hong Yang v.

24   U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

25   The applicable standards of review are well-established.

26   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

                                  2
1 F.3d 510, 513 (2d Cir. 2009).

2        As a preliminary matter, Wu has waived any challenge to

3    the BIA’s findings that he failed to establish: (1) past

4    persecution; and (2) his eligibility for CAT relief.            See

5    Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir.

6    2005) (issues not sufficiently argued in the briefs are

7    considered waived and normally will not be addressed on

8    appeal in the absence of manifest injustice).          In his

9    counseled brief, Wu devotes no more than a “single

10   conclusory sentence,” to these claims.       Id.

11       With respect to Wu’s claimed fear of persecution if

12   returned to China on account of the birth of his three

13   children, the BIA did not err in finding that his fear was

14   not objectively reasonable.     We have previously reviewed the

15   agency’s consideration of evidence similar to that which Wu

16   submitted and have found no error in its conclusion that

17   such evidence is insufficient to establish an alien’s prima

18   facie eligibility for relief.       See Jian Hui Shao v. Mukasey,

19   546 F.3d 138, 164-72 (2d Cir. 2008); see also Wei Guang Wang

20   v. BIA, 437 F.3d 270, 275 (2d Cir. 2006).          Although Wu also

21   argues that he credibly testified that he was “sought for

22   arrest” on account of his resistance to the family planning



                                     3
1    policy by helping his wife hide from the authorities, that

2    argument misrepresents the record.   Wu merely testified that

3    he left China because he was “afraid that the government

4    would arrest him” for violating the policy.   He presented no

5    evidence that the Chinese authorities were actually seeking

6    to arrest him.   Furthermore, as the BIA noted, Wu claims

7    that his wife has already been sterilized and that the fine

8    for violating the family planning policy has been paid; Wu

9    presented no evidence that the Chinese government is seeking

10   to impose any further punishment on either him or his wife.

11   See Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005)

12   (a fear is not objectively reasonable if it lacks “solid

13   support” in the record and is merely “speculative at best”).

14

15       Finally, Wu failed to establish that any punishment

16   imposed on him for “fleeing from China” would rise to the

17   level of persecution.   See Mu Xiang Lin v. U.S. Dep’t of

18   Justice, 432 F.3d 156, 159-60 (2d Cir. 2005); Mu-Xing Wang

19   v. Ashcroft, 320 F.3d 130, 143-44 (2d Cir. 2003).

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition

23   is VACATED, and any pending motion for a stay of removal in

                                   4
1    this petition is DISMISSED as moot.    Any pending request for

2    oral argument in this petition is DENIED in accordance with

3    Federal Rule of Appellate Procedure 34(a)(2), and Second

 4   Circuit Local Rule 34.1(b).
 5
 6                                 FOR THE COURT:
 7                                 Catherine O’Hagan Wolfe, Clerk
 8
 9
10




                                    5